EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the proposal amendment with corrections, discussed with Applicant’s Attorney, Gibney, Applicant Customer Number 62616, on 7/28/2022.















The application has been amended as follows: 
In the claimed listing filed on 05/22/2020, please amend further claims 1, 2, 5, 6, and 7 as follows:

Claim 1.  (Currently Amended) A mobile workflow execution platform which is comprised of:

wherein the workflow script can be generated from master data and a workflow template by a workflow script generator;
wherein the master data is data that includes an order, settings, and parameters;
wherein the order, settings, and parameters guide the workflow script generator according to a defined precedence rule;
wherein the workflow script can be shared to a mobile device through different communication channels or generated on a mobile device;
wherein the workflow script has a permission structure specific to the workflow script and the job being executed that defines multiple parties' rights with respect to the execution of the workflow script;

where the workflow script is encapsulated in a program written in a scripting language with specific mark-up tags to guide the workflow generator;

wherein the services provided natively by the mobile device and external services can be invoked through the scripting language;

wherein the cards define the user interface on the mobile device and the system's interactions with external services and applications on the device

wherein the workflow log tracks application system events, custom events, workflow control events;

wherein the workflow log can be synchronized with any third-party repository;
wherein the workflow log, or selected events from the workflow log, may be stored on the back end[[.]];

wherein the workflow engine processes the workflow script;
wherein the workflow engine provides access to the cards;
wherein the workflow engine provides access to communications between the mobile device and other electronic devices;
wherein multiple parties can communicate with the workflow engine on the mobile device and change the workflow script during its execution, and hence change the execution of the workflow on the mobile device, as permitted by a security framework that is unique to that workflow script;
wherein the workflow engine may change the workflow script during its execution;
wherein the workflow engine on the mobile device continues to execute the workflow script autonomously when there are no communications available to other electronic devices;
wherein the workflow engine communicates with other electronic devices by sending job events asynchronously when communications are available to other electronic devices[[.]];  
wherein a commercial repository and marketplace of business configurations are provided by workflow templates for purchasing utilities from an application store.
Claim 2. (Cancel) 

Claim 5. (Cancel) 
Claim 6. (Cancel) 
Claim 7. (Cancel) 

-------------------END----------------------




DETAILED ACTION
This action is in response to the claimed listing filed on 05/22/2020.
Drawings
The Drawings filed on 05/22/2020 is accepted by the Examiner.

Examiner’s Statement of Reasons for Allowance
Claims 1, 3-4, 8-11 are allowed.   
The following is an examiner's statement of reasons for allowance: 
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a mobile workflow execution platform, where the claims recite, in part, to include at least features,
 “… a workflow engine on the mobile device;
wherein the workflow engine processes the workflow script;
wherein the workflow engine provides access to the cards;
wherein the workflow engine provides access to communications between the mobile device and other electronic devices;
wherein multiple parties can communicate with the workflow engine on the mobile device and change the workflow script during its execution, and hence change the execution of the workflow on the mobile device, as permitted by a security framework that is unique to that workflow script;
wherein the workflow engine may change the workflow script during its execution;
wherein the workflow engine on the mobile device continues to execute the workflow script autonomously when there are no communications available to other electronic devices;
wherein the workflow engine communicates with other electronic devices by sending job events asynchronously when communications are available to other electronic devices;  
wherein a commercial repository and marketplace of business configurations are provided by workflow templates for purchasing utilities from an application store.”,  
as recited in independent claim 1;

Close art such as US Pat. No. 8,863,107 B3 is in the search and provided to prior arts of record disclosing a work-flow based user interface for defining management functions on mobile devices to includes various elements of workflow implemented on mobile devices for functioning as a mobile workflow execution platform. The prior art does not show above features. Accordingly, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



TTV
July 28, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191